DETAILED ACTION
Election/Restrictions
Newly submitted claims 16-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claims are related as the invention originally claimed as an apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the device can be used to practice a materially different process, e.g. one where the input signal is received from an invasive sensor.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for three specific morphological features (i.e. a downward edge, a peak in the middle with symmetry with respect to the peak, and a peak in the middle with a gradual decline), does not reasonably provide enablement for just “morphological features” in general, which would include any numerous features apart from the three specifically disclosed. It is additionally noted that the phrase “morphological feature” isn’t even disclosed in the original disclosure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  creating a waveform segment from the input signal. As the specifications teach that a shifting buffer is used to generate the waveform segment from the input signal, the process cannot simply manipulate a waveform segment “in the input signal”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a measure of distortion in an input signal and to output an indication of pulse occurrences according to user-selected configuration parameters. This limitation covers performance of the limitation in the mind. This judicial exception is not integrated into a practical application. In particular, the claim only requires the use of a noninvasive optical sensor. The sensor is recited at a high level of generality and merely adds insignificant extra-solution activity to the judicial exception (e.g. data-gathering). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a well-understood, routine, conventional sensor of a noninvasive optical sensor as evidenced by Ali et al. below (US 2002/0035315) is insufficient to amount to significantly more than the judicial exception.
It is noted that the dependent claims either incorporate similarly well-understood, routine, conventional activities such as the use of a pulse beep or display as an indication, as further evidenced by Ali et al. below, or merely expands upon the abstract idea itself.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,064,562. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a largely broader recitation of the claims in the above patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ali et al. (US 2002/0035315) in view of Blackadar (USP #6,298,314)
As to claim 9, Ali teaches a method of configuring output indications of pulse occurrences in a patient monitor capable of monitoring a pulse rate through a signal from a noninvasive optical sensor ([0003]), the method comprising: receiving an input signal including plethysmograph data from a noninvasive optical sensor ([0002] - pulse oximetry being noninvasive; [0013]), determining that a waveform segment includes a pulse based on a morphological feature in the waveform segment ([0051]), determining a measure of distortion and when said measure indicates a high level of distortion and the determination that the waveform segment includes a pulse ([0050-0052]), outputting an indication of pulse occurrences ([0013]). While Ali does not explicitly teach the use of user-selected configuration parameters for outputting an indication of pulse occurrences, user configurable output mechanisms are commonly used in the art, to allow one to select between various types of outputs, including, using auditory or visual cues or even vibrations and tactile outputs. 
As to claim 10, Ali teaches the indication comprises a pulse beep ([0009])
As to claim 13, Ali teaches the indication comprises visual display elements ([0013]).
As to claims 11 and 14, Ali does not explicitly teach blocking the pulse beeps or display elements. Since the blocking of one or more said audio or visual pulse indication triggers is done to give the caretaker an indication of the signal quality, it would have been obvious to modify the caregiver alert to include the blocking of triggers as design choice as the blocking of the trigger fails to solve an advantage over the caregiver alert. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the caregiver alert taught by Ali to include the blocking of pulse indication triggers and a user configurable mode as mere design considerations in relaying the signal quality information to the caregiver. Such a mechanism can be found in such devices as a mobile phone, which can call the attention of the user with both visual (flashing lights), auditory (ringing), and tactile (vibration). Ali also teaches the configuration parameters cause said processor to be responsive to said measure of distortion when the measure of distortion indicates that the sensor signal is substantially undistorted and to be unresponsive when said waveform is substantially distorted and instead be responsive to a pulse rate when said waveform is substantially distorted 
As to claims 12 and 15, Ali teaches configuration parameters cause the indicators to be responsive to a statistical representation of a calculated pulse rate according to said user selected configuration parameters ([0007], [0011]).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	3/16/21